Title: From George Washington to Major General Nathanael Greene, 22 January 1780
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir,
            Head Qrs [Morristown] Jany 22d 1780.
          
          Appearances & facts must speak for themselves—to these I appeal—I have been at my present quarters since the first day of Decr & have not a Kitchen to cook a dinner in, altho’ the Logs have been put together some considerable time by my own Guard—nor is there a place at this moment in which a servant can lodge, with the smallest degree of comfort. Eighteen belonging to my family, & all Mrs Fords are crouded together in her Kitchen, & hardly one of them able to speak for the colds they have caught.
          I have repeatedly taken notice of this inconveniency to Majr Gibbs, & have as often been told that boards were not to be had. I acquiesced—and believe you will do me the justice to acknowledge, that it never has been my practice to involve the public in any expence I could possibly avoid, or derive benefits which would be inconvenient, or prejudicial to others—To share a common lot—& participate [in] the inconveniences which the army (from the peculiarity of our circumstances are obliged to undergo) has, with me, been a fundamental principle; and while I conceived this to be the case—universally—I was perfectly content—That it is not so, I appeal to your own observation; tho’ I never intended to make the remark, nor should I have done it, but for the question which involuntarily drew from me the answer, which has been the subject of your Letter.
          Equally opposed is it to my wishes & expectation, that you should be troubled in matters respecting my accomodation, further than to give the necessary orders, & furnish materials; without which, orders are nugatory.
          From what you have said, I am fully satisfied that the persons to whom you entrusted the execution of my work, are alone to blame; for certain I am they might, by attention, have obtained (equally with others) as many boards as would have answered my purposes, long ’ere this.
          Far, very far is it from me, to censure any measures you have adopted for your own accomodation, or for the more immediate convenience of Mrs Greene—at all times I think you are entitled to as good, as circumstances will afford; and in the present condition of your Lady, conceive that no delay could be

admitted—I should therefore with great willingness have made my conveniency yield to hers, if the point had lain there, being very sincerely Yr obedt & affecte Servt
          
            Go: Washington
          
        